Mark C. Manning

Mark C. Manning, P.C.

1000 O’Malley Road, Ste. 202
Anchorage, Alaska 99515
(907) 278-9'/`94 Fax: 278-l l69
manning@alaska.net

Counsel for Plaintifl`

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF ALASKA

NORTHRIM BANK, a state~ chartered bank,
Plaintift`,
V.

)

)

)

)

)

)
EYE OF THE STORM, efficial number l198962, )
together with any and all present and future )
engines, boilers, machinery, components, masts, )
boats, anchors, cables, chains, rigging, tackle, )
apparel, furniture, capstans, outiit, tools, pumps, )
gear, furnishings, appliances, tittings, spare and )
replacement parts, trailers, and any and all other )
appurtenances thereto, appertaining or belonging to )
the mortgaged Vessel, whether now or hereafter )
acquired, and whether on board or not on board, )
together with any and all present and future )
additions, improvements and replacements therefor, `)
made in or to the vessel , or any part or parts thereof )
in rem, and Prince Williain Sound Eco-Charter LLC)

and David Goldstein, in personam ) COMPLAINT ]N REM
) AND IN PERSONAM
Defendants. )
) Case no. 3:19-cv-

 

COMPLAINT

Plaintit`f Northrirn Banl< alleges as follows:
l. This action is brought pursuant to Supplernental Rule C for Adrniralty or l\/Iaritirne
Clairns, is within the admiralty and maritime jurisdiction of this Court, pursuant to 28 U.S.C. §1333

and 46 U.S.C. § 3l325, er Seq., and is an admiralty and maritime claim within the meaning of

Federal Rule of Civil Procedure 9(h).

Case 3:19-cV-00129-SLG-DI\/|S Document 1 Filed 05/06/19 Page 1 of 6

2. Plaintiff is and at all times relevant has been a Alaskan state- chartered bank, having
its principal place of business in Anchorage.

3. The in rem defendant, EYE OF THE STORM, official number 1198962. is a vessel
documented under the laws of the United States of America. The vessel is, and at all times relevant
has been, owned by Prince Wiiliain Sound Eco-Charter LLC. lt is documented as a 34.0 foot long,
i2.3 foot wide aluminum hulled commercial vessel now within the jurisdiction of this Court, lying
on the hard at Whittier, Alasl~;a.

4. At all times relevant, in persorimn defendant Prince William Sound EcO-Charter
LLC has been a limited liability company organized under the laws of Alaska and based in Whittier.
At all times relevant, in personam defendant David Goldstein has been an Alaska resident and sole
member of Prince William Sound Eco~Charter LLC. On information and belief, the business of
Prince Williarn Sound Eco-Charter LLC Was carriage of passengers for hire on the EYE OF THE
STORM on Prince Wiiliarn Sound for si ghtseeing, fishing, exciusive charter and general
transportation

5. ln June 2013, Goldstein applied for a business foan of 3250,000.00 frorn Northrim.
A true and correct copy of the application is attached hereto as Exhibit l. As conditions of the
application, Goldstein signed a commitment to be bound by the terms of any resulting credit
agreement, to guaranty payment of any approved credit, to waive all surety defenses available to a
Guarantor, and to pay all costs and fees, including attorney’s fees, Northrim may incur in enforcing
the credit agreement or the Guaranty.

6. Northrim approved the loan application and disbursed funds To evidence the loan
to Prince William Sound Eco-Charter LLC and pertinent terms_, Goldstein executed a Business Loan
Agreement and Prornissory Note, true and correct copies of which are attached hereto as Exhibits
2 and 3, respectively The Note, dated July 9, 2013, obligated Prince Wiiliam Sound Eco-Charter
LLC to pay the principal amount of $250,000.00, with interest, in accord with the terms that appear
in the Note.

7. To secure the debt evidenced by the Note, on Prince William Sound Eco-Chartcr

LLC’s behalf Goldstein executed a Preferred Ship l\/Iortgage against defendant EYE OF THE

Northrim Bank v. EYE OF THE STORM et al.
Case no. 3:19-cv- 2

Case 3:19-cV-00129-SLG-DI\/|S Document 1 Filed 05/06/19 Page 2 of 6

STORM. A true and correct copy of the mortgage is attached hereto as Exhibit 4. The mortgage
was properly recorded with the Coast Guard Vessel Documentation Center and endorsed on the
vessel’s documents, and is a valid and subsisting preferred mortgage The mortgage covers the whole
of the Vessel and any and all present and future engines, boilers, machinery1 components, masts,
boats, anchors, cables, chains, rigging, tackle, apparel, furniture, capstans, outfit, tools, pumps, gear,
furnishings, appliances, fittings, spare and replacement parts, trailers, and any and all other
appurtenances thereto, appertaining or bclonging, to the mortgaged vessel, whether now or hereafter
acquired, and whether on board or not on board_, together with any and all present and future
additions, improvements and replacements therefor, made in or to the vessel , or any part or parts
thereof ln accord with the provisions of the Note, mortgage and 46 U.S.C. § 31325, erseq., default
on the Notc would entitle Plaintiff to foreclose on the mortgage on the vessel

8. The Note payment schedule required, among other things, 59 consecutive monthly
payments of 32,652.34, to be applied first to interest and then to principal, beginning on August 8,
20l8. The payment due on Novernber S, 2018, and all payments due every month thereafter have
not been paid Goldstein has given notice that the default will not be cured. The Note is in default
and has been since November S, 2018. The Note gives Northrim the right to accelerate payment of
the balance of principal and all accrued interest upon default Northrim has given notice of default
and acceleration 'l`o the extent any defendant disputes that fact, this Cornplaint shall constitute that
notice

9. The Note also provides that upon default, the rate of interest on the debt shall be
increased by 5.0%. The default rate on interest is now l l.04%, applicable from November 8, 201 S,
forward

10. The Note also provides that if a payment is 15 days or more late, a late fec of the
greater of S25.00 or l0.0% of the payment due shall apply. As of April l4_, 2019, late fees total
Sl,326. l5.

l l. The Note also provides that Northrim may recover all expenses and fees, including
reasonable attorney fees, incurred for help collecting on the Note, whether or not suit is filed, as well

as through legal proceedings, appeals, and post-j udgrnent collection action Northrim has previously

Northrim Bank v. EYE OF THE STORA/f et oi'.
Case no. 3 : l 9»cv- 3

Case 3:19-cV-00129-SLG-DI\/|S Document 1 Filed 05/06/19 Page 3 of 6

incurred legal expenses of $l,925.00 and expenses of Sl75.00 in collection efforts

12. Presently due and owing on the Note is 5231,461.l7 in principal

l3. The mortgage also requires Prince William Sound Eco-Charter LLC to maintain
specified insurance on and for the vessel Prince William Sound Eco-Charter LLC has breached this
requirement, obliging Northrim to order and pay for coverage 'l`he eventual total premium for this
coverage is not yet determinable, and will be subject to proof Northrim is entitled to recover this
cost

l4. By reason of the terms and his execution of the Business Credit Application,
Goldstein is personally obligated as guarantor to pay Prince Williarn Sound Eco-Charter LLC’s

obligations on the Note.

WHEREFORE, Northrim prays as follows:

l . that an fn rem warrant of arrest issue, directing the United States Marshal to arrest the
whole of the vessel EYE Ol~` THE STORl\/l_, o.n. ll93962, and any and all present and future
engines, boilers, machinery, components, masts, boats, anchors, cables, chains, rigging1 tackle,
apparel, furniture, capstans7 outfit, tools, pumps1 gear, furnishings, appliances, fittings, spare and
replacement parts, trailers, and any and all other appurtenances thereto, appertaining or belonging
to the mortgaged vessel, whether now or hereafter acquired, and whether on board or not on board,
together with any and all present and future additions, improvements and replacements therefor,
made in or to the vessel, or any part or parts thereof_, and to hold the same pending further order of
this Court;

2. that Northrim be awarded judgment in rem, declaring that the Prcferred Ship
l\/lortgage created a valid and subsisting maritime lien in favor of Northrim against EYE OF THE
STORM, that is prior and superior to all other liens, claims, and encumbrances whatsoever against
the Vessel, and foreclosing Northrim’s mortgage lien against the Vessel and any and all present and
future engines, boilers, machinery, components, masts_, boats, anchors, cables, chains, ri gging, tackle,
apparel, furniture, capstans, outfit, tools, pumps, gear, furnishings, appliances, fittings, spare and

replacement parts, trailers, and any and all other appurtenances thereto, appertaining or belonging

Northrim Bank v. EYE OF THE STORM er al.
Case no. 3:19-cv- 4

Case 3:19-cV-00129-SLG-DI\/|S Document 1 Filed 05/06/19 Page 4 of 6

to the mortgaged vessel, whether now or hereafter acquired7 and whether on board or not on board,
together with any and all present and future additions, improvements and replacements therefor,
made in or to the vessel, or any part or parts thereof, for all amounts due on the debt evidenced by
the Note and Preferred Ship Mortgage, including without limitation, the $23l,461.l7 principal
balance, all late payment charges, interest accrued at time of judgment, the exact amount be proven
at time of trial and judgment, any past and future late payment charges, costs of collection,
reasonable attorney fees and other expenses allowed under the Note and the l\/lortgage, and at law;

3. that the court issue an order directing the U.S. Marshal to sell the Vessel in
accordance with law, and that the sale proceeds be held in the Registry of this Court to be applied
first to satisfy Northrim’s in rem judgment;

4. that Northrim be allowed to credit bid at the l\/larshals’ sale the amount of debt under
the l\/lortgage in lieu of cash;

5. that Northrim be awarded a deficiency judgment in personam against Prince Williarn
Sound Eco-Charter LLC and David Goldstein, jointly and severally, for all amounts due on the debt
evidenced by the Note and Preferred Ship Mortgage as alleged in the Complaint, including without
iimitation, principal, interest, late charges, insurance premium, marine survey costs, costs of
collection, including but not limited to costs of arrest and custody, reasonable attorney fees and
other expenses allowed under the Note and the Mortgage, and at law; and

6. that Northrim be awarded such other and further relief as the Court may deem just
and proper in the premises

DATED this th day of April, 2019, at Anchorage, Alaska.

s/ Marl< C. Manning
l\/lark C. l\/lanning
MARK C. MANNING, P.C.
Counsel for Plaintiff
1000 O’l\/lalley Rd, Ste. 202
Anchorage, AK 99515
Phone: (907) 278-9794
Fax: (907)278»1169

manningchalasl<a.net
ABA No. 8 l 10066

Northrim Bank v. EYE OF THE STORM er al
Case no. 3:19-cv- 5

Case 3:19-cV-00129-SLG-DI\/|S Document 1 Filed 05/06/19 Page 5 of 6

VERIFICATION
28 USC §1746
l am Vice~president, Collections Supervisor for Northrim Bank and supervise Northrim’s
loan file and related activities in this matter The facts alleged in the foregoing Complaint are true
and correct to the best of my knowledge, information and belief The sources of my knowledge and
information and the grounds for my belief are the files and records of Northrim Bank, copies of
abstracts of title of the vessel, and information furnished me by Northrim Bank personnel and legal

counsell l am authorized to make this verification on Northrim’s behalf

a///{a/j,?

Date illiam J. Sinipson

 
 

 

Northrim Bank v. EYE OF THE STORM er ol.
Case no. 3:19-cv- 6

Case 3:19-cV-00129-SLG-DI\/|S Document 1 Filed 05/06/19 Page 6 of 6

